DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group Ic (i.e., claims 1, 8-11, 13-15, 23-24, 26, 28-29) in the reply filed on 7/9/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-11, 13-15, 23-24, 26, 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 11 each recite the limitation "the couplers" at lines 8, 10.  Furthermore, the final two words of claim 23 recites the limitation "the couplers".   Also, claim 26 recites “of couplers”.
There is insufficient antecedent basis for this limitation in the claims.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 9, 11, 23, 24, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambino et al.  (US 20150097257; “Gambino”) with obviousness evidenced by Kowatsch (US 20030007742) and/or Cairns (US 20020106163).
Regarding claim 1,  Gambino discloses (see figs. 3a, 7) a photonic integrated circuit chip (12) comprising: a plurality of vertical grating couplers (10a; according to Figures 1 and 2 there are a plurality of waveguides {WGs} 10 (e.g., at least fig. 2 shows the WG structure 10 comprises plural WGs {4 shown in fig. 2} wherein each WG of the WG structure 10 passes through a gap 18’ in the guard ring 18), and therefore a plurality of vertical grating couplers 10a associated; nonetheless, providing each WG of the WG structure 10  with a grating 10a for coupling each grating to a respective fiber is a mere duplication of like parts; see MPEP § 2144.04 duplication of parts in an invention involves only routine skill in the art and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose) defined in a first semiconductor layer (10, 38c; see ¶s 0030 and 0031) surmounted by an interconnection structure (see fig. 3a) comprising several levels of metal (28) embedded in second insulating layers (32, 34, 36, see ¶ 0026 for the dielectric layers 32 and 34, and ¶ 0028 for the passivation layers, also dielectric, 36); and a cavity (see fig. 7, cavity to the right of chip 12; cavity described at the end of ¶ 0032, as being "a slot of the crack stop 20") extending in depth to through the second insulating layers (32, 34, 36) to a level intermediate between the couplers and the metal level closest to the couplers, the cavity having lateral dimensions such that the cavity is adapted to receive a holding block of an optical fiber (14) intended to be optically coupled with the vertical grating couplers  (10a, see ¶ 0037; fig. 7; fig. 2; lateral dimensions means there is enough lateral dimensional space where the fiber/holding 14 is received in the cavity for coupling to take place; such lateral 
	Gambino does not explicitly state that the holding block of optical fiber 14 contains an array of optical fibers.
However, it was well-known to refer to plural optical fibers in a coating as a “ribbon fiber”.  [I.e., even though containing plural optical fibers a ribbon fiber is referred to as a “fiber” in the singular; a fiber ribbon contains an array of optical fibers in a coating; the ribbon’s solid coating around the array in itself can be called a “block”; however it is also obvious to put the end of the array pf fibers in a ribbon fiber into a block/ferrule/connector which is even a larger block made for ease of connecting the multiple fibers for optical coupling.] at least as evidenced by Kowatsch (e.g., ¶ 0006: primary coating of “ribbon fiber” removed to make MT connector/ferrule; see also cover figure 1) and or Cairns (e.g., Abstract: “ribbon fiber” consisted of plural individual fibers).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the holding block of optical fiber 14 contains an array of optical fibers at least for the purpose of having an array of fibers from a ribbon fiber easily aligned/coupled a complementary set of  waveguides (WGs; e.g., WGs of WG structure 10 in Gambino for example; see also MPEP § 2144.04 duplication of parts in an invention involves only routine skill in the art and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose).
Thus claim 1 is rejected.  
	Claims 11, 23, 24 are also rejected for the reasons provided in the claim 1 rejection above.

Thus each of respective claims 8, 26 is rejected.  
Regarding claims 9, 28, Gambino renders as obvious the chip of claim 1, 23, respectively (see above), further comprising a guard ring on an upper surface of the interconnection structure surrounding the cavity [guard ring structure 18, see fig. 2 and ¶ 0024 fig. 3a, ¶ 0026;  see also fig. 7, cavity on the right of chip 12; cavity described at the end of ¶ 0032, as being "a slot of the crack stop 20"].
Thus each of respective claims 9, 28 is rejected.  
Claims 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambino et al.  (US 20150097257; “Gambino”) with obviousness evidenced by Kowatsch (US 20030007742) and/or Cairns (US 20020106163) as applied to claim 11 above, with further obviousness evidenced by Mekis et al (US 20180188459; “Mekis”).
Regarding claims 13, 14, Gambino renders as obvious the assembly of claim 11 (see above),
	Gambino does not explicitly state further comprising glue arranged in the cavity, at least between the bottom of the cavity and a surface of the block opposite the bottom of the cavity, the glue holding the block in place in the cavity, and further comprising a guard ring on an upper surface of the interconnection structure surrounding the cavity, wherein the glue abuts the guard ring.

	Thus each of respective claims 13, 14 are rejected.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambino et al.  (US 20150097257; “Gambino”) with obviousness evidenced by Kowatsch (US 20030007742) and/or Cairns (US 20020106163) and Mekis et al (US 20180188459; “Mekis”) as applied to claim 14 above and further in view of Polomoff et al. (US 20200066656; “Polomoff”).
Regarding claim 15, Gambino renders as obvious the assembly of claim 14 (see above),
	Gambino does not explicitly state wherein the guard ring is formed of a plurality of metal micropillars regularly distributed along the circumference of the guard ring.  However, Gambino 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pillars distributed around the circumference as evidenced by Polomoff (e.g., Polomoff figs. 3, 5; fig. 5 analogous guard/crack ring structure with waveguide gaps for optical interface distributed on more than one side of the circumference). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the guard ring is formed of a plurality of metal micropillars regularly distributed along the circumference of the guard ring at least for the purpose of maximizing the interface space to increase communications capacity.
	Thus claim 15 is rejected.  

Claims 10, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambino et al.  (US 20150097257; “Gambino”) with obviousness evidenced by Kowatsch (US 20030007742) and/or Cairns (US 20020106163) as applied to claims 9, 28 above, respectively, and further in view of Polomoff et al. (US 20200066656; “Polomoff”).

Regarding each of respective claims 10, 29, Gambino renders as obvious the chip of claims 9, 28, respectively (see above),
	Gambino does not explicitly state wherein the guard ring is formed of a plurality of metal micropillars regularly distributed along the circumference of the guard ring.  However, Gambino 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pillars distributed around the circumference as evidenced by Polomoff (e.g., Polomoff figs. 3, 5; fig. 5 analogous guard/crack ring structure with waveguide gaps for optical interface distributed on more than one side of the circumference). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the guard ring is formed of a plurality of metal micropillars regularly distributed along the circumference of the guard ring at least for the purpose of maximizing the interface space to increase communications capacity.
	Thus each of respective claims 10, 29 is rejected.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874